Hoar, J.
But two of the questions raised by the bill of exceptions were presented by counsel for the defendant at the argument, the other being waived.
*6151. The evidence of admissions by the insolvent debtor of the amount of his property in 1863 was admissible, for the purpose of contradicting his testimony as to his pecuniary condition in 1864. He had testified that from 1863 to 1864 there had been no particular change in his stock, and that he had suffered no serious loss. The amount of his property in 1863 would therefore have some tendency to prove what it was in 1864, and to contradict the statement that it was of much less value than he had admitted at the earlier date.
2. The admission of the testimony of Meade and of the plaintiff was not so free from exception. The parties met, upon the plaintiff’s invitation, “ with a view to a settlement of his claims against the defendant.” That at this meeting the defendant “ offered to leave out the matter in dispute ” should not, we think, have been allowed to be given in evidence to the defendant’s prejudice, and against his objection. It was a mere offer of a mode of adjustment, which he had a right to make; and all the reasons which render an offer to compromise inadmissible in evidence apply to it. The jury may have inferred from the offer that he was conscious that his title was questionable. So the offer to communicate information, if the plaintiff would agree not to use it against him in case of a lawsuit, is a privileged communication. “ It is the condition, tacit or express, that no advantage shall be taken of the admission, it being made with a view to and in furtherance of an amicable adjustment, that operates to exclude it.” 1 Greenl. Ev. § 192. If any fact stated for such a purpose and under such a reservation would be inadmissible in evidence, the offer to communicate facts must be equally so, and for the like reason.

Exceptions sustained,